DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the application
Receipt of Applicant’s request for continued examination filed on September 21, 2021 is acknowledged.   
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 21, 2021 has been entered. 


Claims 1-19 are currently pending wherein claims 1-4 and 8-10 read on a photocurable resin, claims 5 and 11-13 read on a mixture containing said resin, and claims 6-7 and 14-19 read on a photocurable resin containing said resin.

Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
The pending claims are allowable over the closest references: Matsunami et al (JP 2003-155455) and Shimizu et al (WO 2014/08212).

Summary of claim 1:
A photocurable resin comprising:
a main backbone chain having repeating units represented by Formulas (la) and (lb), and a (meth)acryloyl group and a non-photoreactive group at terminals;
the non-photoreactive group being at least one type selected from the group consisting of saturated hydrocarbon groups and aromatic hydrocarbon groups which optionally have a heteroatom;
a hydroxy group, an amino group, -CH=NH, a carboxy group, or a mercapto group being not bonded to an end of the non-photoreactive group;
a content of the repeating unit represented by Formula (la) being greater than 15 mol% of an amount of the repeating units constituting the main backbone chain;
a content of the (meth)acryloyl group being 5 mol% or greater of an amount of the terminals; and
a content of the non-photoreactive group being 5 mol% or greater of the amount of the terminals:

    PNG
    media_image1.png
    190
    284
    media_image1.png
    Greyscale

wherein, a double line of a dashed line and a solid line represents a single bond or a double bond.


Matsunami teaches an active energy curable composition (title) that contains a compound that is formed by a reaction of isophorone diisocyanate (a polyisocyanate), hydrogenated polybutadiene polyol (a polybutadiene capped with functional group(s), 2-hydroxyethyl acrylate (a compound with a (meth)acryloyl group and a hydroxy group), and isopropyl alcohol (a monofunctional alcohol) (0052 example a-2) (as applicants cite in the specification as reading on the process of making the compound reading on a compound having a main backbone chain having repeating units of Formulas (Ia) and (Ib) (spec page 14)).  However, Matsunami does not teach or fairly suggest the claimed photocurable resin wherein the compound has a repeating unit reading on claimed formula (Ia) in an amount of greater than 15 mol%.  Applicants have further shown that when the amount of the claimed formula (Ia) is present in the compound at 15 mol% or more the adhesive strength, adhesive retention rate in particular, is remarkably excellent.


Shimizu teaches an energy ray curable resin composition (title) that contains a compound formed from a hydrogenated polybutadiene skeleton (a polybutadiene capped with reactive groups), IPDI (isophorone diisocyanate) (a polyisocyanate), HEA (hydroxyethyl acrylate) (a compound with both a hydroxyl group and a (meth)acryloyl group), and IPA (isopropyl alcohol) (a monofunctional alcohol) (0080 example 1) (as applicants cite in the specification as reading on the process of making the compound reading on a compound having a main backbone chain having repeating units of Formulas (Ia) and (Ib) (spec page 14)).  However, Shimizu does not teach or fairly suggest the claimed photocurable resin wherein the compound has a repeating unit reading on claimed formula (Ia) in an amount of greater than 15 mol%.  Applicants have further shown that when the amount of the claimed formula (Ia) is present in the compound at 15 mol% or more the adhesive strength, adhesive retention rate in particular, is remarkably excellent.

In light of the above discussion, it is obvious that the pending claims are patentable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WHITELEY whose telephone number is (571)272-5203.  The examiner can normally be reached on 8 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 5712721098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSICA WHITELEY/Primary Examiner, Art Unit 1763